Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Kendrick on March 4, 2022.
CLAIMS
Claim 1, line 9 currently reads
“an axial direction of the silencer, wherein the cooling air intake path extends linearly.”
Claim 1, lines 9-10 is amended to read
- -an axial direction of the silencer, wherein the cooling air intake path extends linearly with a constant cross section and is on an axial centerline of the rotor shaft.- -
Claim 6, line 12 currently reads
“cooling air intake path extends linearly.”
Claim 6, lines 11-12 is amended to read
- -wherein the cooling air intake path extends linearly with a constant cross section and is on an axial centerline of the rotor shaft.- -
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 6 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 6 disclose a supercharger (10, fig 1) with a motor (30) with an opening (37a) to introduce cooling air thereinto from a cooling air intake path (40) in a silencer (26) the cooling air intake path (40) is on an axial centerline of the rotor shaft (15) and has a constant cross section.  The silencer has a main suction air flow that flows through an air intake port (26a) provided at an outer periphery in a radial direction.
Krishnan (USPAP 2013/0239568) discloses a supercharger (200, fig 2b) with a motor (202) with an opening to introduce cooling air (para 0013). However, Krishnan does not disclose a silencer with a cooling air intake path that is on an axial centerline of the rotor shaft, with a constant cross section, and a main suction air flow flows through an air intake port provided at an outer periphery in a radial direction.
Murata (EPA 2666989) discloses a turbocharger (fig 6) with a silencer (13) with a cooling air intake path (thru 31, fig 6), and a main suction air flow flows through an air intake port provided at an outer periphery in a radial direction (thru 13, fig 6)
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 6 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746